

116 HRES 542 IH: Expressing support for the designation of September 2019 as “National Kinship Care Month”.
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 542IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Ms. Bass submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing support for the designation of September 2019 as National Kinship Care Month.
	
 Whereas in September 2019, National Kinship Care Month is observed; Whereas nationally 7,700,000 children are living in kinship care with grandparents or other relatives;
 Whereas nationally more than 139,017 kinship children in foster care are placed with grandparents or other relatives, with more than 2,600,000 kinship children supported outside of the foster care system;
 Whereas grandparents and other relatives are increasingly providing caring homes for children because of the opioid crisis;
 Whereas grandparents and other relatives residing in urban, rural, and suburban households in every county of the United States have stepped forward out of love and loyalty to care for children during times in which biological parents are unable to do so;
 Whereas kinship caregivers provide safety, promote well-being, and establish stable households for vulnerable children;
 Whereas kinship care enables a child— (1)to maintain family relationships and cultural heritage; and
 (2)to remain in the community of the child; Whereas kinship care is a national resource that provides loving homes for children at risk;
 Whereas kinship caregivers face daunting challenges to keep countless children from entering foster care;
 Whereas the House of Representatives is proud to recognize the many kinship care families in which a child is raised by grandparents or other relatives;
 Whereas the House of Representatives wishes to honor the many kinship caregivers who throughout the history of the United States have provided loving homes for parentless children;
 Whereas National Kinship Care Month provides an opportunity to urge people in every State to join in recognizing and celebrating kinship caregiving families and the tradition of families in the United States to help raise children; and
 Whereas much remains to be done to ensure that all children have a safe, loving, nurturing, and permanent family, regardless of age or special needs: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Kinship Care Month;
 (2)encourages Congress to implement policies to improve the lives of vulnerable children and families; (3)honors the commitment and dedication of kinship caregivers and the advocates and allies who work tirelessly to provide assistance and services to kinship caregiving families; and
 (4)reaffirms the need to continue working to improve the outcomes of all vulnerable children through parts B and E of title IV of the Social Security Act (42 U.S.C. 601 et seq.), and other programs designed—
 (A)to support vulnerable families; (B)to invest in prevention and reunification services; and
 (C)to ensure that extended family members who take on the role of kinship caregivers receive the necessary support.
				